—Determination unanimously confirmed without costs and petition dismissed. Memorandum: In this CPLR article 78 proceeding, petitioners challenge respondent’s determination after a fair hearing denying their request to expunge their names from the State Central Register of Child Abuse and Maltreatment. Because petitioners failed to include in their brief numerous issues raised in their petition, those issues are deemed abandoned (see, Matter of Roe v Selsky, 250 AD2d 935, 937; see also, Matter of Kalis v McCall, 257 AD2d 838, 839, n; Matter of Lee TT. v Wing, 248 AD2d 785, 786, n 2). In any event those contentions are without merit. The contentions asserted in petitioners’ brief are likewise without merit. The proceeding was properly transferred because the petition raised the issue of substantial evidence (see, CPLR 7804 [g]), and the answer was a proper response to the petition. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Erie County, Sconiers, J.) Present — Pine, J. P., Wisner, Hurlbutt and Balio, JJ.